FILED
                             NOT FOR PUBLICATION                            AUG 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZIYAUL HAQUE,                                    No. 12-70318

               Petitioner,                       Agency No. A089-302-869

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Ziyaul Haque, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      The agency concluded Haque was not credible for a number of reasons,

including the lack of detail in his testimony regarding the Bharatiya Janata Party

and the All India Muslim Unity Front, and Haque’s inability to explain his

simultaneous membership in these two groups. Substantial evidence supports the

agency’s adverse credibility determination. See id. at 1048 (adverse credibility

determination was reasonable under the totality of circumstances). Haque’s

explanations do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). We reject Haque’s contention that the IJ unreasonably

rejected his explanations. In the absence of credible testimony, Haque’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Finally, Haque’s CAT claim also fails because it is based on the same

statements found not credible, and Haque points to no other evidence to compel the

finding that it is more likely than not he would be tortured by or with the consent




                                          2                                    12-70318
or acquiescence of the Indian government. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                        3                       12-70318